Citation Nr: 1803932	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left eye disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served active duty from August 1984 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) from January 2002 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The Veteran filed his notice of disagreement in June 2012, and timely filed his substantive appeal in April 2013.

The Veteran requested a BVA hearing by videoconference in his April 2013 substantive appeal.  The hearing was scheduled for September 29, 2017, but the Veteran failed to appear.  The Board considers the Veteran's failure to appear as a withdrawal.  


FINDINGS OF FACTS

1.  The in-service left eye abrasion was acute and resolved.

2.  The evidence of record does not show that the Veteran's left eye injury during service is etiologically related to his current left eye condition


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  
38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See the July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  


II.  Decision

Service Connection Claim

The Veteran contends that he has a current left eye disability, which stems from an injury sustained in service.  See August 2011 VA 21-526 Veterans Application for Compensation or Pension.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active service.  38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's STRs reflect that she suffered trauma to the left eye in July 1985.  She had an abrasion on the outer cornea of the left eye that burned and the eye hurt when she blinked.  Post service a VA examiner diagnosed the Veteran with lattice degeneration.  

Generally, nexus evidence consists of a medical opinion by a private or VA examiner; however, lay testimony is also sufficient to establish nexus.  Here, in a February 2012 C&P examination, the VA examiner opined that although a left corneal abrasion was noted, there were no significant ocular abnormalities nor sequelae were noted as associated with the corneal abrasion suffered in July 1985.  The examiner reasoned that the current diagnosis of a retinal lattice degeneration is unrelated to the previous corneal abrasion.  The Board finds the opinion provided by the VA examiner to be competent, credible, and highly probative on whether the Veteran's current condition is related to her in-service injury.

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's service connection claim for a left eye disability.  In essence, the appellant had a corneal abrasion during service.  However, there were and are no residuals of the corneal abrasion.  In fact, at separation, the eyes were normal, as were the pupils, ocular motility and ophthalmoscope evaluations.  Acuity was 20/15 distant and 20/17 near.  The appellant did report that she had had a history of eye trouble.  Although lattice degeneration has been identified many years post service, there is no competent evidence linking the remote onset to service.  Here, we find her lay assertions of a relationship to be not competent.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.

ORDER


Entitlement to service connection for left eye disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


